Citation Nr: 1409421	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  09-11 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected atopic dermatitis.  


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to April 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A hearing was held in July 2013 before the undersigned, and a transcript of the hearing testimony is associated with the record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required concerning the Veteran's claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

Initially, the Board notes that the Veteran was provided a VA examination in connection with his present claim in July 2012, more than 18 months ago.  At the July 2013 hearing, the Veteran testified that his service-connected atopic dermatitis has increased in severity since this examination was conducted.  Specifically, the Veteran testified that his skin condition was inactive at the time of the examination, and since that time, the disease process affects additional body parts, to include his scalp, and this has necessitated several changes in prescription and over-the-counter medications for symptom management.  See the July 2013 hearing transcript at pages 4, 5, 10, and 11.  

Concerning the Veteran's assertions that his service-connected skin disability has worsened since the most recent VA examination, VA's General Counsel has indicated that when medical evidence reflects that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Further, with regard to the Veteran's reports of flare-ups of his service-connected skin disability, in Ardison v. Brown, 6 Vet. App. 405, 408 (1994), the United States Court of Appeals for Veteran's Claims (the Court) held that, to the extent possible, VA should schedule an examination for a condition that has cyclical manifestations during an active stage of the disease to best determine its severity).  See also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992); Bruce v. West, 11 Vet. App. 405, 410 (1998) (interpreting the Court's decision in Ardison).  There is no indication that the flares of the Veteran's skin disease are of a relatively short duration such that scheduling an examination during an active phase would be impractical.  Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).

In light of the above, the Board concludes that the evidence of record is currently insufficient to adjudicate the Veteran's claim, and thus, he must be afforded a contemporary and adequate VA examination to determine the current severity and manifestations of his service-connected atopic dermatitis.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.) 

As it is difficult at a VA examination to assess the extent and severity of skin symptomatology that the Veteran experiences during a flare-up when he is not currently having one, to the degree that it is possible, the Veteran should be scheduled for a skin examination during a flare-up. Further, the Board encourages the Veteran to go to the nearest VA outpatient facility the next time a flare-up occurs, and the severity and manifestations of his service-connected dermatitis can be documented at that time. 

Also, since the RO's last adjudication of the Veteran's claim in an August 2012 Supplemental Statement of the Case (SSOC), additional evidence pertinent to the claim has been associated with the Veteran's VA claims file, specifically, VA outpatient treatment records dated through August 1, 2013.  Since this evidence was submitted prior to transfer of the Veteran's file to the Board and was not accompanied by a waiver of RO consideration or considered by the RO in a Statement of the Case or SSOC, a remand is necessary.  38 C.F.R. §§ 19.37 , 20.1304(c) (a claimant must submit a written waiver of evidence submitted directly to the Board, or otherwise the new evidence along with the claims folder must be referred back to the RO for consideration).  

Finally, as the Veteran's claim is being remanded for other matters, all records of VA treatment from the Medical Center (VAMC) in Columbia, South Carolina, dated from August 1, 2013, to the present must be obtained and associated with the record.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associated with the claims file all records of VA treatment from the VAMC in Columbia, South Carolina, dated from August 1, 2013 to the present. 

2  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected atopic dermatitis.  The complete record should be made available to, and reviewed by, the examiner, and the examiner must commemorate that such a review of evidence has occurred.  

To the degree possible, it would be helpful to schedule the Veteran for a VA examination during a flare-up of his atopic dermatitis.  When providing notification of the date of the examination, the Veteran must be advised that, should his symptoms be unobservable on the date of his scheduled examination, he should inform VA of that fact and reschedule another examination on another date. 

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  Thereafter, the examiner must describe the Veteran's atopic dermatitis in full detail, to include the area(s) affected, appearance, and the total percent of the Veteran's body affected.  

If a skin disability other than atopic dermatitis is identified, the examiner should, to the extent possible,  distinguish between the manifestations and body parts affected by such a skin disability or disabilities.  If no such differentiation can be made, the reason for this must be stated with a full explanation.  

3.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for any VA examination without good cause may result in denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Thereafter, readjudicate the Veteran's appeal in light of all of the evidence of record.  If the Veteran's claim for an increased initial evaluation arise not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


